Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on March 16, 2021.
Claims 1, 12 and 23 have been amended.
Claims 1-23 are currently pending and have been examined. 

EXAMINER'S AMENDMENT
19. (Original) The system as defined in claim 18, wherein to modify the plurality of intermediary user records according to the at least one interaction of the commercial user with the intermediary control window includes at least one of to add to the plurality of intermediary user records by adding a newly approved intermediary user record to the plurality of intermediary user records, wherein the newly approved intermediary user record stores information regarding a newly approved intermediary user and the newly approved intermediary user is added to the plurality of intermediary users when the newly approved intermediary user record is added to the plurality of intermediary user records; and to remove a formerly approved intermediary user record from the plurality of intermediary user records, wherein the formerly approved intermediary user record stores information regarding a formerly approved intermediary user and the formerly approved intermediary user is removed from the plurality of intermediary users when the formerly approved intermediary user record is removed from the plurality of intermediary user records.

Previous Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for the amendments to claims 1, 12 and 23.  The rejection is overcome and withdrawn.

Previous Claim Rejections - 35 USC § 101
The Examiner thanks Applicant for the amendments to claims 1, 12 and 23.  The rejection is overcome and withdrawn as Applicant’s amendments and corresponding arguments are persuasive.  The queuing of requests to send messages and determination of a single request from a sender based on predetermined criteria, including trust/permission information regarding permission for communication stored in the recipient’s anti-spam filter and the subsequent sending of the message without triggering the anti-spam filter result in the practical application of facilitating the transmission of electronic messages while maintaining compliance with technical anti-spam mechanisms.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the following limitations:  “subsequent to the decision making time window, identify a single send request from the request queue based on predetermined criteria, wherein the predetermined criteria comprise, for each intermediary user…trust/permissions information regarding permission for communication from that intermediary user to the at least one selected recipient stored in the at least one anti-spam filer of the at least one selected recipient….and…to not send the product message associated with any of the multiple send requests other than the identified single send request to the at least one selected recipient.”
The prior art of record discloses:
Andrews discloses a server, data stores and modules (Fig. 1, 2 and 3)
authenticate a commercial user; ([0099])
storing a plurality of product records, wherein the plurality of product records stores information regarding a plurality of products such that for each product in the plurality of products, a corresponding product record in the plurality of product records stores information regarding that product;  ([0083]; [0131])
storing a plurality of intermediary user records on the data storage module for the commercial user, wherein the plurality of intermediary user records stores information regarding a plurality of intermediary users such that for each intermediary user in the plurality of intermediary users, a corresponding intermediary user record in the plurality of intermediary user records stores information regarding that intermediary user; ([0082]; [0096])
and the message tracking being operable by the commercial user to provide tracking information regarding the plurality of product messages via the commercial user device, wherein the tracking information is derived from each message in the plurality of product messages ([0070]; [0102]).
Leventhal discloses send a plurality of product messages to a plurality of recipients such that for each intermediary user in the plurality of intermediary users, the message sending is operable by that intermediary user to i) select at least one selected product record from the plurality of product records, ii) specify recipient electronic contact information for at least one selected recipient in the plurality of recipients, and iii) send a product message comprising product information derived from the at least one selected product record to the at least one selected recipient, wherein the plurality of product messages includes that product message. ([0014]; [0031]-[0036]).
Belwadi discloses incentives to providers who are first to respond and preventing others from contacting the user. (C9; L60-64).
None of the prior art discloses restricting the sending of product messages to a single sender based on predetermined criteria, wherein the predetermined criteria comprise, for each intermediary user…trust/permissions information regarding permission for communication from that intermediary user to the at least one selected recipient stored in the at least one anti-spam filer of the at least one selected recipient….and…to not send the product message associated with any of the multiple send requests other than the identified single send request to the at least one selected recipient.
A new search of NPL identified generic email filtering protocols, but did not identify references that teach the above limitation.
Yuanfu Ji, Du Zhang and M. Lu, "Multi-level filters for a Web-based e-mail system," Proceedings of the 2004 IEEE International Conference on Information Reuse and Integration, 2004. IRI 2004., Las Vegas, NV, USA, 2004, pp. 109-114, doi: 10.1109/IRI.2004.1431445.
M. Garuba, J. Li and L. Burge, "Comparative Analysis of Email Filtering Technologies," Fourth International Conference on Information Technology (ITNG'07), Las Vegas, NV, USA, 2007, pp. 785-789, doi: 10.1109/ITNG.2007.52.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629